Title: From Thomas Jefferson to Andrew Smith, 26 July 1821
From: Jefferson, Thomas
To: Smith, Andrew


Dear Sir
Monticello
July 26. 21.
Mr Brockenbrough informs me you have just recieved a supply of Roman cement from London. be so good as to deliver 4. barrels of it to Colo Peyton, who will forward it to me by the Milton boats. mr Gibson has in his hands a balance of 39D.67 which I have by this day’s mail requested him to pay to you on your calling for it which I pray you to do. whatever this may be more or less than the cost of the cement may stand in account between us, as I shall probably have other calls for glass & cement. accept the assurance of my great esteem & respect.Th: Jefferson